DETAILED ACTION
This is final office action on the merits in response to the application filed on 06/28/2021. 
Claims 2-4 and 12-14 have been canceled by the applicant. 
Claims 1, 5-11 and 15-22 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection under 35 USC § 101:
The applicant asserts that the claimed invention is not an abstract idea because the authorizing entity server has access to the fraud data, making analysis based on errant agent instead of transaction and rejecting transaction associate with the agent. The examiner respectfully disagrees. The claimed recites a process similar to generating a blacklist based on a score of agents and to reject all the activities associate with the agents on the blacklist. Whether the analysis is transaction-based or errant-agent-based, it is merely performing the same abstract idea with different data. In addition, even though the claimed invention is an authorizing entity identifying an errant agent based on the score of the agent, this is the similar situation as a cashier identifying a dishonest customer based on previous behavior of the customer. 101 rejection is retained and made final.
The applicant asserts that the claims practically applies any alleged judicial exceptions … by automatically taking corrective actions in sending instructions to transaction processing 
The applicant also asserts that the ordered combination of the steps (i.e. financial institution identify errant agents, and instructs to rejection all operations) in claim 1 are significantly more. The examiner respectfully disagrees. A point of sale sends transaction to financial institution, the financial institution checks or validates the transaction, and send instruction to the point of sale to approve or rejection the transaction is the conventional process.
Rejection under 35 USC § 103:
The applicant asserts that Aonuma in view of Jivraj and Enzaldo would render the embodiment inoperable. The examiner respectfully disagrees. The claimed invention recites a system to build score of an agent based on historical information. Aonuma discloses a system to monitor fraud instance of cashiers, Enzaldo discloses a risk modeling system developing risk score based on historical transaction data. The combination of Aonuma in view of Jivraj and Enzaldo would modify the system of Aonuma to using Aonuma’s historical data on agents to build a score for agents.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-11 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1, 5-10 and 21 are directed to a method, claims 11, 15-20 and 22 are directed to a system comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) mental process. Specifically, the claims recite “continuously receiving in real time, by …. managed by an authorizing entity communicating with …. managed by at least one entity server of an entity over …, a transaction operation data about each transaction operation of a plurality of transaction operations that are performed by …; storing, by the …., the operation data in respective data entries of a ….; wherein the transaction operation data of each transaction operation comprises: (i) a unique authorization identifier, (ii) a timestamp of the transaction operation, (iii) an identifier of the …., (iv) a location of the …., and (v) an agent identifier of an agent associated with the entity that performed the transaction operation on ….using the unique authorization identifier associated with the user; receiving, by the …., at least one indication that at least one particular transaction operation from the plurality of transaction operations was determined to be fraudulent after the timestamp of the at least one particular transaction operation; storing, by the …., the at least one the fraudulent indication in the transaction operation data of the at least one particular transaction operation; continuously identifying in real time, by the …., using the agent identifier in entries of the log data storage having positive fraud indications, at least one errant agent of the entity associated with fraudulent operations; continuously determining in real time, by …., a number of instances for each the at least one errant agent associated with fraudulent operations; continuously 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of processor, authorizing entity server, computing devices, communication network and log data storage to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of mental process. As discussed above, taking the claim elements separately, processor, authorizing entity server, computing devices, communication network and log data storage perform(s) the steps or functions of receiving transaction data, receiving indication of fraud, determining scores of the agents involving fraud and sending alerts. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of mental process. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 5-8 further describe the authorizing entity, unique authorization identifier, entity and operations. Claim 9-10 and 21 further recites receiving data and sending alert. The dependent claims merely elaborate on the abstract idea identified in the independent claims but do not include additional elements that integrate the abstract idea into 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 5-11 and 15-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim and 11 recites “rejecting transaction operations from an agent with score exceeding threshold” and “rejecting all transaction operations from 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 5-11 and 15-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 11 recites “rejecting transaction operations from an agent with score exceeding threshold” and “rejecting all transaction operations from all agents with score exceeding threshold when the number of agents exceeding a threshold”. It is not clear whether the second rejecting limitation is replication of the first rejecting limitation since all the transaction operations in the second rejecting limitation are already rejected during the first rejecting limitation. Also, the second rejecting limitation is contradict with the first rejecting limitation since the first rejecting limitation rejects all transaction operations associated with errant agents, but the second 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-11 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aonuma et al. (US 20110131105 A1; hereinafter, "Aonuma"), and further in view of Jivraj et al. (US 20190392452 A1; hereinafter, "Jivraj") and Enzaldo et al. (US 20130132275 A1; hereinafter, "Enzaldo").
With respect to claim 1 and 11:

storing, by the processor of the authorizing entity server, the transaction operation data in respective data entries of a log data storage. (As shown in FIG. 4, various information is stored in the fraud database 23 with each transaction process (transaction number). More specifically, the time and date of the fraud, transaction data, the cash register ID (the ID of the POS terminal 1), checkout clerk ID (employee ID), type of exception process, detected fraud elements (situation data), customer information, and degree of fraud are recorded. See at least Paragraph [0087] and Fig. 4)
wherein the transaction operation data of each transaction operation comprises: […] (ii) a timestamp of the transaction operation, (iii) an identifier of a transaction processing device from the plurality of transaction processing devices, (iv) a location of the transaction processing device, and (v) an agent identifier of an agent associated with the entity that performed the transaction operation on the transaction processing device using the unique authorization identifier associated the user. (As shown in FIG. 4, various information is stored in the fraud database 23 with each transaction process (transaction number). More specifically, the time and date of the fraud, transaction data, the cash register ID (the ID of the POS terminal 1), checkout clerk ID (employee ID), type of exception process, detected fraud elements (situation data), customer information, and degree of fraud are recorded. See at least Paragraph [0087] and Fig. 4)
continuously identifying in real time, by the processor of the authorizing entity server, using the agent identifier in entries of the log data storage having positive fraud indications, at least one errant agent of the entity associated with fraudulent operations. 
instructing, in real-time, by the processor of the authorizing entity server over the communication network, when, in at least one specific location of the entity, the assigned score of the at least one errant agent exceeds a predefined threshold, at least one transaction processing device associated with the at least one errant agent in the at least one specific location, to […] all transaction operations associated with the at least one errant agent at the at least one specific location; instructing, in real-time, by the processor of the authorizing entity server, over the communication network, when, at the at least one specific location, a number of errant agents with a plurality of threshold exceeding scores exceeds a predefined first number, a first subset of transaction processing devices associated with the errant agents in the at least one specific location of the entity, to […] all transaction operations associated with the errant agents. (Note that when an e-mail message is sent by the administrator warning unit 75 in step S24, the results of fraud element detection and the calculated degree of fraud are reported for each fraud pattern for which the calculated degree of fraud exceeds the specified value (i.e. alert type (i)). Yet further, because a warning is issued when the calculated degree of fraud exceeds a specified value, the employee or administrator can be appropriately notified. See at least Paragraph [0122]-[0123]). The claim recites optional language, teaching of either one option would read on the claim.
sending, by the processor of the authorizing entity server, over the communication network, to an administering computing device associated with the entity, an alert about the at least one errant agent. (Note that when an e-mail message is sent by the administrator warning unit 75 in step S24, the results of fraud element detection and the calculated degree of fraud are reported for each fraud pattern for which the calculated degree of fraud exceeds the specified value (i.e. alert type (i)). Yet further, because a warning is issued when the calculated degree of fraud exceeds a specified value, the employee or administrator can be appropriately notified. See at least Paragraph [0122]-[0123]).

Aonuma does not teach the following limitations. However, Jivraj teaches:
(i) a unique authorization identifier, issued by the authorizing entity and associated with a user submitting a transaction operation from the plurality of transaction operations. (Data repository 144 may be one or more data storages configured td store information consistent with the disclosed embodiments. In one aspect, data repository 144 may include customer data 144A, account data 144B, merchant data 144C, and risk data 144D. In certain aspects, account data 144B may include account identification information identifying one or more accounts held by customers at a financial institution (e.g., business entity 150) associated with system 140. In one embodiment, account identification information may include financial service account information. For example, such financial service account information may include a checking account, a savings account, a revolving credit line, an account linked to a credit or debit card, a pre-paid gift card, a pre-paid debit card, a brokerage account, and any additional or 
receiving in real time, by a processor of an authorizing entity server managed by an authorizing entity communicating with a plurality of transaction processing devices managed by at least one entity server of an entity over a communication network, a transaction operation data about each transaction operation of a plurality of transaction operations that are performed by the plurality of transaction processing devices. (Merchant risk data 144D may also include information identifying one or more external data providers (e.g., data provider 170 associated with system 160) capable of providing information indicative of a risk of fraudulent activities involving one or more merchants. See at least Paragraph [0036])
receiving, by the processor of the authorizing entity server, at least one indication that at least one particular transaction operation from the plurality of transaction operations was determined to be fraudulent after the timestamp of the at least one particular transaction operation; storing, by the processor of the authorizing entity server, the at least one fraudulent indication in the transaction operation data of the at least one particular transaction operation. (System 160 may be one or more servers or computer systems configured to process and store information, ….. In certain exemplary embodiments, although not required, system 160 may be associated with a third-party data provider 170. By way of example, third-party data provider 170 may include, but is not limited to, a credit bureau, a law enforcement agency, a governmental entity, a social media entity (e.g., an entity that provides social media sites), and any additional 
Jivraj discloses a system for analyzing merchant fraud activities and alerting customer the risk of merchants. It would have been obvious to one of ordinary still in the art to include in the system of Aonuma the ability as taught by Jivraj to improve security.

Aonuma does not teach the following limitations. However, Enzaldo teaches:
continuously determining in real time, by the processor of the authorizing entity server, a number of instances for the at least one agent associated with fraudulent operations; continuously updating in real time, by the processor of the authorizing entity server, a score assigned to the at least one errant agent based on the number of instances that the at least one errant agent was associated with fraudulent operations, and based on entries in the log data storage having positive fraud indications with timestamps within a predefined time interval. (In the particular example just given, say that one risk factor or measure of an agent's risk is the number of fraudulent transaction complaints (e.g., complaints by senders) over a period of time (e.g., one year) in connection with transactions handled by that agent. See at least Paragraph [0084]-[0091])
reject transaction operations. (The assessment or evaluation by the system 180 is performed with the use of rules engines 184 that define and apply various rules used in the evaluation. The evaluation of each transaction is done on a real time basis, that is, it is done at the time the transaction is conducted (in one embodiment, within a few 
Enzaldo discloses a system for analyzing risks during money transfer. It would have been obvious to one of ordinary still in the art to include in the system of Aonuma in view of Jivraj the ability as taught by Enzaldo in order to improve security.
In addition with respect to “to reject all transaction operations…..” is intended use and does not limit the scope of the claims. It has been held language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
In addition with respect to the method claims, the two instructing limitations appear to be conditional statement, thus do not move to distinguish over prior art as these two condition(s) each or in combination may never occur.
Claim 11, a system with the same scope as claim 1, is rejected.
With respect to claim 5 and 15:
Jivraj further teaches wherein the authorizing entity comprises a financial institution. (In certain embodiments, business entity 150 may be any type of business entity, such as a financial institution. See at least Paragraph [0020])
Claim 15, a system with the same scope as claim 5, is rejected.
With respect to claim 6 and 16:
wherein the unique authorization identifier issued by the authorizing entity comprises a credit card number issued by the financial institution. (In certain aspects, account data 144B may include account identification information identifying one or more accounts held by customers at a financial institution (e.g., business entity 150) associated with system 140. See at least Paragraph [0029])
Claim 16, a system with the same scope as claim 6, is rejected.
With respect to claim 7 and 17:
Aonuma further teaches wherein the entity comprises a merchant or retail corporation. (A first aspect of the invention is a degree of fraud calculating device that is connected to a POS terminal that executes a transaction process in a store. See at least Paragraph [0029])
Claim 17, a system with the same scope as claim 7, is rejected.
With respect to claim 8 and 18:
Jivraj further teaches wherein the plurality of transaction operations comprises a plurality of transactions between users and the entity. (A Fraudulent activity consistent with the disclosed embodiments may include, but is not limited to, card skimming activities, an unauthorized use of a customer's payment instrument, over charging for purchased goods or services (e.g., as identified by a third-party social media entity that enables users to provide customized ratings for merchants), other types of card data theft, or and any additional or alternate fraudulent activity perpetrated against a customer by an employee or agent of a merchant. See at least Paragraph [0059])
Claim 18, a system with the same scope as claim 8, is rejected.
With respect to claim 9 and 19:
receiving, by the processor over the communication network from other computing devices managed by other entities, a second number of instances that at least one unique authorization identifier handled by the at least one errant agent was used in fraudulent operations performed in the other computing devices. Merchant data 144C may include information that identifies one or more merchants associated with business entity 150 and/or system 140. Merchant risk data 1440 may also include information establishing an indexed table or list of fraud risk scores for one or more merchants (e.g., electronic and/or physical merchants identified in merchant data 144C). In an embodiment, a fraud risk score for a corresponding merchant may be indicative of an existence and/or a pervasiveness of prior fraudulent activity involving the corresponding merchant. See at least Paragraph [0031]and [0037])
Claim 19, a system with the same scope as claim 9, is rejected.
With respect to claim 10 and 20:
Aonuma further teaches sending, by the processor, over the communication network, a warning to the administering computing device associated with the entity that the at least one errant agent is suspected of using the at least one unique authorization identifier to perform fraudulent operations. (Note that when an e-mail message is sent by the administrator warning unit 75 in step S24, the results of fraud element detection and the calculated degree of fraud are reported for each fraud pattern for which the calculated degree of fraud exceeds the specified value. See at least Paragraph [0122])
Claim 20, a system with the same scope as claim 10, is rejected.
With respect to claim 21 and 22:
wherein receiving the at least one indication that the at least one particular transaction operation from the plurality of transaction operations was determined to be fraudulent comprises receiving information electronically over the communication network from a fraud department of the authorizing entity that the at least one particular transaction operation was determined to be fraudulent. (Additionally or alternatively, system 140 may be configured to automatically identify instances of fraudulent activity involving a merchant. By way of example, system 140 may detect instances of chargeback activity associated with the merchant and involving fraudulent activity. In some aspects, system 140 may link the information associated with detected chargeback to the merchant identifier, and store the merchant identifier and the detected chargeback information associated as a data record in risk data 144D. See at least Paragraph [0035])
Claim 22, a system with the same scope as claim 21, is rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685